IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                             NOS. WR-88,159-01 AND WR-88,159-02


                    EX PARTE PERCY DONNELL WILLIAMS, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. 27735 A-1 AND 27737 A-1 IN THE 278TH DISTRICT COURT
                           FROM WALKER COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of

a building and burglary of a habitation, and he was sentenced to concurrent terms in prison. There

were no direct appeals.

        Applicant raises several claims in his habeas applications, including claims of ineffective

assistance of trial counsel, and he has alleged facts that, if true, might entitle him to relief. Strickland

v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.
                                                                                                       -2-

1999); Lafler v. Cooper, 132 S. Ct. 1376 (2012); Missouri v. Frye, 132 S. Ct. 1399 (2012). There is

no response from counsel in the record provided to this Court, and there are no findings from the trial

court. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

          The trial court shall order trial counsel to respond to Applicant’s claims of ineffective

assistance by explaining counsel’s representation of Applicant, including applicable strategy and

tactical decisions. Counsel shall discuss any plea negotiations and plea offers. To obtain the

response, the trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If

the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to

represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: March 28, 2018
Do not publish